[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION de DEFENDANT'S MOTION TO DISMISS
The defendant has moved to dismiss claiming that the action is not properly brought and that this court lacks both subject CT Page 10965 matter jurisdiction and in personam jurisdiction over the defendant, for the reason that the
        ". . . writ of summons in this matter failed to include a return date and failed to describe the date and place for the filing of an appearance."
The defendant relies on § 52-45(a) and (b). However, the plaintiff is utilizing § 46b-215 as permitted by § 52-45(a)
"Unless otherwise provided by rule. . ."
The court finds no basis to grant the defendant's motion to dismiss and it is denied in light of the explicit provisions of § 46b-215 and Practice Book § 49(6).
The hearing shall be rescheduled.
HARRIGAN, J.